Citation Nr: 0639426	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-03 464	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

3.  Entitlement to service connection for coronary artery 
disease, status post multiple acute myocardial infarctions, 
as secondary to the service-connected disability of chronic 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes to Board of Veterans' Appeals (Board) from a 
September 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, which denied 
entitlement to an increased evaluation for lumbosacral strain 
and total disability based on individual unemployability 
(TDIU).  The RO also issued a May 2004 rating decision, which 
denied service connection for coronary artery disease, 
claimed as secondary to the service-connected lumbosacral 
strain.

A hearing was held before a Veterans' Law Judge in July 2002.  
A transcript is of record. 

This case was previously remanded by way of Board decisions 
dated in November 2002 and September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Before a decision can be rendered in this matter, the Board 
finds due process considerations require that this case be 
remanded to the RO.  The appellant presented testimony 
regarding his claims at a hearing before a Veterans' Law 
Judge in July 2002.  Pertinent law and regulation provide 
that a Veterans Law Judge that presided over a hearing must 
issue the decision on the claim on appeal.  38 U.S.C. A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2006).  In a 
November 2006 letter, the Board advised the appellant that 
the Veterans Law Judge who conducted the Travel Board hearing 
in July 2002 was no longer employed at the Board.  The 
veteran was advised of his right to have another Board 
hearing.

The veteran has elected to attend a hearing before a Veterans 
Law Judge at the regional office.  Hence, the hearing must be 
scheduled by the RO.  


Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  He 
should be notified of the date and time of 
the hearing in accordance with 38 C.F.R. § 
20.704(b) (2006).  If he desires to 
withdraw the request for the hearing, he 
must do so in writing to the RO.

Once the hearing is conducted the matter should be returned 
to the Board in accordance with applicable provisions.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims, for additional development or other appropriate 
action, must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


